DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markman (Photon-counting Security Tagging and Verification Using Optically Encoded AR Codes – see applicant-submitted NPL prior art).
Regarding claim 1, Markman teaches a method of obscuring information previously carried visibly on a surface of an integrated circuit of an electronic device (page 1 paragraph 2), the method comprising: obscuring the information so as to replace the information with a visual representation of information relating to the electronic device (Fig. 1, Fig. 2, page 2 lines 14-16).
Regarding claim 2, Markman teaches in which the information relating to the electronic device comprises at least one of: device serial number, device manufacturing dates, device software version, device manufacturing site (Page 2, Lines 17-18).

Regarding claim 4, Markman teaches in which the visual representation comprises a machine-readable graphical representation (abstract, QR code).
Regarding claim 5, Markman teaches in which the visual representation is encoded in a Manchester code or other code that requires at least one change of visible appearance per bit of information (abstract, QR code).
Regarding claim 6, Markman teaches in which the visual representation comprises a textual representation (Fig. 1, Fig. 2).
Regarding claim 40, Markman teaches in which the visual representation comprises a machine-readable graphical representation, configured as a one or two dimensional barcode (QR code, abstract).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markman in view of Merenfeld (US 2013/0264391 A1).
Regarding claims 7 and 41, Markman lacks the laser etching.
Merenfeld teaches in which the obscuring comprises a laser etching process into the surface [0023].
Therefore it would have been obvious to use laser etching as taught by Merenfeld because it allows the code to be marked onto a wide array of surface materials.
Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Markman does not teach that the information was previously carried visibly on a surface of an integrated circuit. However, Markman discusses that previously, in the integrated circuit art, the information was printed on the IC tag. Markman proposes replacing this technique with using an encrypted phase encoded binary image. Therefore, Markman teaches that the information that is encoded was “previously carried visibly” on an integrated circuit. Markman proposes obscuring this information by encoding it.  Therefore, this argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876